Simmons, C. J.
To bring to this court for review a refusal to sanction a petition for certiorari, such petition should he incorporated in the hill of exceptions or otherwise verified hy the judge. Such petition can .not he considered here when it is sent up as a part of the transcript of the record and certified hy the clerk, for it is not part of the record until after it has been sanctioned. Brewer v. State, 105 Ga. 507; Evans v. Bloodworth, 105 Ga. 835.

Writ of error dismissed.


All concurring, except CobbfJ., absent.